By the Court.
The evidence is admissible; for a blank indorsement until it is filled up by the indorsee, has no certain import; it may be for one purpose or another, or for none at all; and therefore may be explained by parol testimony.
Second question was —Whether the inhabitants of the town of Torrington could be witnesses on account of their interest; for it was admitted that these moneys, if recovered, would go to said town.
The court doubted at first upon the principles of the law, but upon the ground of necessity, as the said Daniel lived and died iu¡ said Torrington, it was to be presumed, that other evidence could not be had; also upon the ground of former precedents and decisions they were admitted. Their interest being but a corporate interest; and the transaction being in said town, where other evidence might not reasonably be expected to be found.